UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-1484



SAKIMA IBAN SALIH EL BEY, We the people preamble Citizen of
the United States Government National of the United States,

                Plaintiff - Appellant,

          v.


HENRY MCMASTER; TRACY MYERS; ROBB MCBURNEY; JIM BOGLE; SOUTH
CAROLINA BAR ASSOCIATION; SOUTH CAROLINA SUPREME COURT,

                Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Columbia. Solomon Blatt, Jr., Senior District
Judge. (3:07-cv-02137-SB)


Submitted:   July 22, 2008                 Decided:   July 24, 2008


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sakima Iban Salih El Bey, Appellant Pro Se. James Emory Smith, Jr.
Assistant Attorney General, Columbia, South Carolina; Wesley D.
Few, ELLIS, LAWHORNE & SIMS, PA, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Sakima Iban Salih El Bey appeals the district court’s

order accepting the recommendation of the magistrate judge and

dismissing his civil complaint.    We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court.     El Bey v. McMaster, No. 3:07-cv-

02137-SB (D.S.C. Apr. 24, 2008).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                          AFFIRMED




                                - 2 -